Citation Nr: 1417764	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 21, 2006, for the award of a higher, 100 percent rating for posttraumatic stress disorder (PTSD), to include the question of whether the August 29, 2005 rating decision (in which the RO awarded service connection and assigned an initial, 50 percent rating for PTSD, effective March 30, 2005) is final.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO granted an increased, 100 percent rating for PTSD, effective August 21, 2006.  In May 2007, the Veteran filed a notice of disagreement (NOD) with the effective date of the award.  In February 2008, the RO issued a rating decision in which it awarded a higher, 70 percent rating for PTSD, effective January 17, 2006; the award of the 100 percent rating remained effective from August 21, 2006.  In May 2008, the RO issued a statement of the case (SOC) as to the issue of entitlement to an earlier effective date for the higher, 100 percent rating for PTSD.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In May 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a May 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

For the reasons discussed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, a review of the record reveals that additional RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the May 2012, the Board remanded this matter to allow the RO to readjudicate the issue of entitlement to an effective date earlier than August 21, 2006, for the award of an increased (100 percent) rating for PTSD.  The Board directed that the readjudication should include the question of whether the August 29, 2005 rating decision wherein the RO awarded service connection for PTSD and assigned an initial, 50 percent rating, effective March 30, 2005, was final.  The RO subsequently readjudicated the issue in a May 2012 SSOC; however, its readjudication did not include consideration of the pertinent question of the finality of the August 2005 rating decision, as the Board had directed.  As such, this matter must again be remanded to accomplish the previously requested actions, discussed further below.

As noted in the May 2012 remand, the effective date for an evaluation and award of compensation based on an original claim or a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The Board previously determined that March 30, 2005 was the date that VA had received the original claim for service connection for PTSD.  In an August 2005 rating decision, the RO awarded service connection for PTSD and assigned an initial, 50 percent effective March 30, 2005 (the date of receipt of his original claim).  In a September 2005 letter, the RO notified the Veteran of the August 2005 decision and award, as well as his appellate rights.  Subsequently, on August 21, 2006, the Veteran submitted correspondence requesting "reconsideration claim to increase PTSD last rated 50% on 8-29-05" and argued that evidence used to assign an initial rating of 50 percent demonstrated entitlement to a total disability rating (i.e., 100 percent).  The Veteran also noted that he had received treatment at three VA facilities since 2005 and that additional medical evidence would be forthcoming.  

In a September 2006 letter, the RO acknowledged receipt of an increased rating claim for the service-connected compensation for PTSD.  In the April 2007 rating decision granting a 100 percent rating for PTSD, effective August 21, 2006, the RO  noted that the effective date of the award was the date of receipt of the Veteran's increased rating claim.  

In a February 2008 rating decision, the RO also granted an increased, 70 percent rating for PTSD for the period from  January 17, 2006 to August 20, 2006.  The RO indicated that the award was based on VA treatment records that showing a worsening of symptoms-that were dated within one year of the claim for increase.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. § 3.157(b)(1).  

In various statements, the Veteran has contended that his August 21, 2006 letter was not  an increased rating claim, but rather was a timely NOD to the August 2005 rating decision (in which  the RO granted service connection and assigned an initial 50 percent disability rating).  He thus asserts that an effective date as early as March 30, 2005-the date on which he filed his original claim-is warranted for the assignment of a 100 percent rating for PTSD.  

Under the provisions of 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.34, the question of whether a timely NOD has been filed is an appealable issue.  However, the RO must make the initial decision on that question.  The United States Court of Appeals for Veterans Claims (Court) has established that while VA has the right and obligation to decide its jurisdiction, it cannot be done, sua sponte, without first providing the Veteran an opportunity to submit evidence or argument.  Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  As such, the RO must first adjudicate the question of whether the Veteran had filed a timely NOD with his August 2006 statement.

At that time, the Board also pointed out that, if the RO determines that the August 2006 statement does not constitute a valid, timely-filed NOD, then the RO should also consider and discuss whether the August 21, 2006, submission constitutes "new and material" evidence relevant to a pending claim, within the meaning of 38 C.F.R. § 3.156.  See Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011) (when evaluating issue finality, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the relevant appeal period and determine whether they contain new and material evidence relevant to a pending claim).  See also Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (holding that when the VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final).  If new and material evidence is received within the relevant appeal period, the evidence should be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).  

The Board pointed out that if the RO reached a determination that is favorable to the Veteran on either (1) the NOD or (2) the new and material evidence (per Bond) question, then the August 2006 submission served to continue his appeal the August 2005 rating action, and that rating action is not considered final.  Id.;  see also Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005) (holding that the definition for "new and material" contained in 38 C.F.R. § 3.156(a) applies to § 3.156(b).  

Also, if, and only if, the RO accepts the August 2006 letter as (1) a timely NOD or as (2) "new and material" evidence relevant to a pending claim, then this appeal will no longer involve consideration of  an earlier effective date for the award of the 100 percent rating.  In such an event, the appeal would require consideration of the initial and subsequent ratings assigned following the award of service connection for PTSD prior to award of the 100 percent rating-the initial 50 percent rating assigned for the period from March 30, 2005 through January 16, 2006 and the 70 percent rating assigned for the period from January 17, 2006 through August 20, 2006.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Under such circumstance, the RO should recharacterize the appeal accordingly, and all RO decisions should thereafter reflect this recharacterization of the appeal. 

In short,  in May 2012, the Board remanded this matter for the RO to consider the Veteran's assertions regarding his August 2006 correspondence:  (1) to address whether such document constitutes a valid,  timely-filed NOD; and, if not (2)  to consider and discuss whether the August 2006 correspondence constituted "new and material" evidence relevant to a pending claim (consistent with 38 C.F.R. § 3.156 and Bond).  After such consideration, the RO was to (3) provide notice of that determination (with appropriate characterization as discussed in the prior paragraph) to the Veteran and his representative and (4) provide an appropriate time period for response.  The fact that these actions have not been fully accomplished, as previously requested, unfortunately, necessitates another remand.  See Stegall, supra.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Readjudicate the matter of the Veteran's entitlement to an effective date prior to August 21, 2006 for the award of a higher, 100 percent rating for PTSD-to specifically include the question of whether the August 29, 2005 rating decision (in which an initial, 50 percent rating for PTSD, effective March 30, 2005, was assigned) is final.  

In determining finality, consider and discuss whether  the Veteran's August 21, 2006 letter constitutes a valid, timely-filed NOD with the August 2005 rating decision.  If not, then the RO must also consider and discuss whether the August 2006 letter constitutes "new and material" evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b) and consistent with Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).  

If the Veteran's August 2006 letter is accepted  as a timely NOD or as "new and material" evidence relevant to a pending claim, any subsequent rating decision(s) and/or SSOC(s) should reflect recharacterization of the appeal as encompassing the matters of entitlement to an initial rating in excess of 50 percent for PTSD for the period from March 30, 2005 through January 16, 2006 and a rating in excess of 70 percent for the period from January 17, 2006 through August 20, 2006.  

2.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



